Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venetianer et al. (US 2020/0014846) in view of Yu et al. (US 2018/0278834)

Regarding claim 1 and 11, Venetianer discloses a method and device comprising: 
receiving, at a computing device such as a controller, an image sequence from a camera device having a configuration (See Fig 3, [0034] detecting a face in image frames; See [0015] series of image frames include a target or face of the target.  See Fig 1 and [0015-0017] image processor and camera respectively read on computing device/controller and camera); 
processing, at the computing device, the image sequence, to determine a predicted location of a target object identified in the image sequence based on movement of the target object in the image sequence (See [0025] [0034] “a trajectory of the face is estimated in an effort to predict its expected location in subsequent image frames. Techniques for estimating motion of a target (i.e., a trajectory) in an image stream are well known.”); and 
adjusting, at the computing device, the configuration of the camera device based on a configuration of the camera device, the configuration indicative of conditions at the predicted location (See [0020] [0034] “settings adjuster 220 may adjust camera settings 155 based on the expected location of the face in each subsequent image frame”).
Venetianer does not explicitly disclose the configuration is a stored configuration.
Yu discloses that it was known for a camera device to include predetermined setting and to store said predetermined settings in a memory of the imaging device (See [0048] [0058]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Venetianer with the known methods of 

	
Regarding claim 2 and 12, Venetianer and Yu further disclose the method of claim 1, wherein the adjusting the configuration of the camera device based on the stored configuration comprises adjusting the camera device to an adjusted configuration, and the method further comprises: receiving, at the computing device, from the camera device, after adjusting the configuration of the camera device to the adjusted configuration, further images of the image sequence that include the target object at about the predicted location; wherein the further images, acquired using the adjusted configuration, are one or more of: a better quality than respective images acquired using the configuration; and better suited for performing facial recognition than the respective images acquired using the configuration (See [0013] [0021] [0026] providing predetermined settings optimized to provide a quality image).

Regarding claim 3 and 13, Venetianer and Yu the method of claim 1, further comprising: 
processing, at the computing device, the image sequence, to determine a quality parameter of images in the image sequence, wherein the processing the image sequence to 

Regarding claim 4 and 14, Venetianer and Yu further disclose the method of claim 1, further comprising:
retrieving, at the computing device, from a memory, the stored configuration based on an identifier of one or more of: the camera device; a time of day; and the target object (See Venetianer[0012] [0026] optimizing based on time of day).

Regarding claim 5 and 15, Venetianer and Yu further disclose the method of claim 1, wherein the stored configuration is associated with one or more of; an identifier of the target object; a time of day; and the camera device (See Venetianer [0012] [0026] optimizing based on time of day).

Regarding claim 6 and 16, Venetianer and Yu further disclose the method of claim 1, and further comprising: receiving, at the computing device, from the camera device, in the image sequence, an image of the target object determined to be at the predicted location (See Venetianer [0034]); but do not explicitly disclose and updating, using the computing device, the stored configuration based on the image.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Venetianer with the known methods of Yu predictably resulting in updating, using the computing device, the stored configuration based on the image by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of reducing time to configure an imaging device by storing a determined setting and rapidly applying the setting for future uses as suggested by Yu.

Regarding claim 7 and 17, Venetianer and Yu further disclose the method of claim 1, the stored configuration comprises one or more of: a statistical model; a Statistical model of settings of the camera device as a function of distance from the camera device and time; and a function that predicts configurations of the camera device for acquiring good quality images at the predicted location (See Venetianer [0021] “face recognizer 240 determines a quality metric (e.g., a color histogram, a sharpness, a feature strength, an image quality, etc.) or other objective measurement of an image quality of the face in image 135. If face recognizer 240 determines, based on the quality metric, that the image quality of the face in image 135 is insufficient for facial recognition, face recognizer 240 instructs settings adjuster 220 to provide a new set of camera settings 155 to camera 110”, based on an expected location see [0034]).


Yu discloses the settings once determined can be stored for later retrieval (see abstract and [0048]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Venetianer with the known methods of Yu predictably resulting in generating, at the computing device, the stored configuration based on the image by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of reducing time to configure an imaging device by storing a determined setting and rapidly applying the setting for future uses as suggested by Yu.


s 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venetianer et al. (US 2020/0014846) in view of Yu et al. (US 2018/0278834) in view of Ortiz Egea et al. (US 2019/0373186)

Regarding claim 9 and 19, Venetianer and Yu disclose the method of claim 1, but do not disclose wherein the camera device is configured to image a region adjacent an access point, the access point initially in a first state that prevents access therethrough, the method further comprising: receiving, at the computing device, from the camera device, an image of the target object determined to be at the predicted location; comparing, at the computing device, the image to a stored image to determine whether there is a match therebetween; and in response to determining the match therebetween, changing, at the computing device, the access point from the first state to a second state that provides access therethrough.
Friedli discloses that it was known for a camera device to image a region adjacent an access point, the access point initially in a first state that prevents access therethrough, the method further comprising: receiving, at the computing device, from the camera device, an image of the target object determined to be at the predicted location; comparing, at the computing device, the image to a stored image to determine whether there is a match therebetween; and in response to determining the match therebetween, changing, at the computing device, the access point from the first state to a second state that provides access therethrough (See Fig 1 and [0031] camera located near restricted access zone.  See [0032] searching a dataset for a facial recognition match and allowing a user to access the restricted access zone based a match).
.

	

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venetianer et al. (US 2020/0014846) in view of Yu et al. (US 2018/0278834) in view of Ortiz Egea et al. (US 2019/0373186)

Regarding claim 10 and 20, Venetianer and Yu further disclose the method of claim 1, further comprising: receiving, at the computing device, from the camera device, prior to the target object being at the predicted location, first images in the image sequence (See Fig 1 & Fig 3 and [0027] receiving image from camera); determining, at the computing device a first 
Ortiz Egea discloses that it was known to detect different portions of an image frame and to determine if an image identifies a face to a threshold confidence (See [0057]). 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Venetianer with the known methods of Ortiz Egea predictably resulting in and in response to determining, at the computing device, that a confidence level for a second portion of the target object detected in the first images fails a threshold confidence test, adjusting, at the computing device, based on the first images, the configuration of the camera device to detect the second portion of the target object in second images in the image sequence received after the first images by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of identifying a face based on a threshold confidence as suggested by Ortiz Egea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425